FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                              INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 1 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ------------------------------------- x
         BDO USA, LLP,                                           :

                                       Plaintiff,                :
                                                                     INDEX NO.
                v.                                               :
                                                                     COMPLAINT
         MATTHEW FRANZ AND DONALD SOWELL,                        :
                                                                     JURY TRIAL DEMANDED
                                       Defendants.               :

         ------------------------------------- x

                Plaintiff BDO USA, LLP (“BDO” or the “Firm”), by and through its undersigned

         counsel, for its complaint against defendants Matthew Franz (“Franz”) and Donald Sowell

         (“Sowell”), alleges, on BDO’s personal knowledge with respect to its own activities and on

         information and belief with respect to all other matters alleged, as follows:

                                                 INTRODUCTION

                1.      The defendants in this action, former employees of BDO who recently resigned,

         were faithless employees who, over an extended period of time, breached their employment

         agreements and circumvented Firm policies and procedures in order to develop and store

         valuable intellectual property that belongs to BDO on unauthorized personal laptops and outside

         servers. Through the date of this complaint, they have admitted to taking intellectual property

         that belongs to BDO and refused to return it. They have also refused to provide BDO with a

         complete and accurate accounting detailing where they hid BDO’s intellectual property as well

         as who had and continues to have access to it. When confronted with recently uncovered

         information about their misconduct, and when offered the opportunity to help mitigate the

         damage they have caused to BDO, the defendants continued to attempt to hide their misconduct


                                                          1


                                                      1 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                              INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 2 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




         and mislead BDO, and they have refused to help BDO retrieve and secure all copies of its

         intellectual property. The defendants’ continued misconduct has necessitated the filing of this

         action, which seeks to hold them responsible for the monetary damage they have caused and are

         causing to BDO. Additionally, the defendants must provide BDO with a full accounting of the

         current and past whereabouts of the intellectual property that the defendants secreted from

         BDO’s systems.

                2.      This action arises from repeated breaches by Franz and Sowell of their

         employment agreements with BDO including the Manager Agreement dated November 6, 2015

         between BDO and Franz (attached hereto as Exhibit A) and the Manager Agreement dated

         September 8, 2015 between BDO and Sowell (attached hereto as Exhibit B) (together the

         “Manager Agreements”).

                3.      As employees of BDO, Franz and Sowell were granted access to proprietary

         information and trade secrets of BDO (“BDO Confidential Information”) and tasked with

         creating data analytics tools and solutions for the benefit of BDO (“BDO Work Product”). Franz

         and Sowell were contractually required to maintain BDO Confidential Information and BDO

         Work Product on BDO’s computer systems, to not disclose such information and work product

         outside of BDO, and to turn over all BDO Work Product immediately upon its acquisition or

         origination to BDO. Franz and Sowell violated all of these obligations. While employed at BDO,

         Franz and Sowell developed and stored BDO Confidential Information and BDO Work

         Product—including relating to BioTRAK, a web-based dashboard for medical data concerning

         supply and demand of pharmaceuticals and their components, and USA Spend, a database of

         government contracting information searchable by means of a proprietary BDO methodology—

         on personal laptops not connected to BDO computer systems, on servers housed outside of



                                                         2


                                                      2 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                            INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 3 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




         BDO’s computer systems, and in email accounts outside of BDO, where such information and

         work product could not be monitored by BDO and where it could be copied, misappropriated,

         and passed on to others without being traced by BDO.

                4.     The BDO Confidential Information and BDO Work Product that Franz and

         Sowell developed and stored outside of BDO’s computer systems, which has been effectively

         lost to BDO, has already turned up on the website of a start-up consulting firm, EverGlade

         Consulting (“Everglade”), formed in May 2020 by Eric Jia-Sobota—a former BDO partner and

         Franz’s and Sowell’s former boss at BDO—who has embarked on a scheme to steal employees,

         clients, and business from BDO after he was passed over for promotion. Franz and Sowell have

         announced their resignations from BDO, and, notwithstanding the non-compete and non-

         solicitation provisions in the employment contracts of Franz, Sowell, and Jia-Sobota, have

         engaged in discussions with Jia-Sobota and EverGlade about potential employment opportunities

         in competition with BDO.

                5.     As employees of BDO, Franz and Sowell were contractually required to devote

         all of their working time and energy exclusively to BDO. Franz and Sowell violated these

         obligations. Throughout their tenure as BDO employees, Frank and Sowell maintained separate

         competing consulting businesses outside of BDO, called DS Technical Consulting Company,

         and Integrated Compliance Analytics, Inc., respectively, through which they conducted personal

         business in competition with BDO while employed at BDO.

                6.     As a result of Franz’s and Sowell’s wrongful conduct, BDO has suffered damages

         in excess of $500,000.




                                                        3


                                                     3 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                               INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 4 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




                                                     PARTIES

                7.      Plaintiff BDO is organized as a limited liability partnership under the laws of the

         State of Delaware. BDO is a national public accounting, tax, and advisory firm with offices in

         over 60 locations throughout the United States. BDO maintains offices in New York, NY at 100

         Park Avenue, New York, NY 10017 and 622 Third Avenue, Suite 3100, New York, NY 10017.

                8.      Franz is and at all relevant times was a citizen of the State of Washington. Franz

         is a former employee of BDO. He was the head of BDO’s Data Analytics Team.

                9.      Sowell is and at all relevant times was a citizen of the State of Texas. Sowell is a

         former employee of BDO. Sowell was a manager of the Data Analytics Team and reported

         directly to Franz.

                                         JURISDICTION AND VENUE

                10.     Jurisdiction and venue in the Supreme Court of New York are proper because this

         dispute arises under the Manager Agreements, which provide that the “laws of the State of New

         York” shall apply to any action brought under the agreements and that “venue for any action or

         suit brought under [the] Agreement will be in any federal or state court of competent jurisdiction

         in New York County, New York.” (Manager Agreements ¶ 18.)

                                                      FACTS

         A. BDO’s Industry Specialized Services consulting practice

                11.     BDO provides assurance, tax, and financial advisory services to a multitude of

         clients operating in various industries and sectors throughout the world. BDO has 18 industry

         practices, including practices focused on Public Sector, Government Contracting, and Life

         Sciences.




                                                          4


                                                      4 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                 INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 5 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




                12.     BDO’s Industry Specialty Services Group (ISSG), formerly led by Jia-Sobota,

         encompasses a range of offerings in government contracting, life sciences, and in the nonprofit

         and higher education sectors.

                13.     The ISSG government contracting team assists organizations that are pursuing or

         have already received a federal contract. The team consults with government contractors on a

         range of projects including dispute resolution, regulatory compliance, and transaction advisory

         services, as ‘well as litigation, fraud, and forensic services. These services include bid protests,

         claims, contract terminations, prime-sub disputes and investigations.

                14.     The ISSG life sciences team helps organizations accelerate research and

         development efforts. The team is split into a BioProcess Technology Group (BPTG) and

         Biodefense. The BPTG helps with product development while the Biodefense team helps

         companies find sources of non-dilutive research and development funding.

                15.     The Data Analytics Team, formerly led by Franz, is a division of ISSG. The Data

         Analytics Team provides cross-functional support to ISSG practices on matters requiring the

         analysis and visualization of large datasets, preparation of complex analytical models, or

         development of custom web-based solutions, including a desktop application.

         B. The Manager Agreements with Franz and Sowell

                16.     BDO hired Franz as a Manager pursuant to a Manager Agreement dated

         November 6, 2015. A true and correct copy of the Manager Agreement between BDO and Franz

         is attached hereto as Exhibit A.

                17.     BDO hired Franz to perform data analytics and modeling to support BDO’s

         ongoing data-driven projects, most of which concerned federal contracts.

                18.     As head of the Data Analytics Team, Franz reported directly or indirectly to Jia-

         Sobota.
                                                           5


                                                       5 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                               INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 6 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




                 19.      BDO hired Sowell as a Manager pursuant to a Manager Agreement dated

         September 8, 2015. A true and correct copy of the Manager Agreement between BDO and

         Sowell is attached hereto as Exhibit B.

                 20.      The Manager Agreement with Franz (Exhibit A) and the Manager Agreement

         with Sowell (Exhibit B) contain substantially identical terms.

                 21.      Sowell’s responsibilities included overseeing four members of the Data Analytics

         Team.

                 22.      Franz’s responsibilities included supervising Sowell.

                 23.      Through their work as employees of BDO, Franz and Sowell gained access to,

         and became knowledgeable about, BDO, its business, its trade secrets, and its business

         relationships.

                 24.      The Manager Agreements provide that Franz and Sowell were hired by BDO as

         employees serving in Manager positions with such employment to be “at will” and terminable by

         either party at any time for any reason or no reason. (Manager Agreements ¶¶ 1-2.)

                 25.      Paragraph 2 of the Manager Agreements provided that “[w]hile employment

         continues,” Franz and Sowell agreed “to devote all of [their] working time and energy and to

         give [their] best attention exclusively to the business of the Firm.”

                 26.      Paragraph 3 of the Manager Agreements required Franz and Sowell to “adhere to

         and be bound by” the Firm’s Workplace Guide (the “BDO Workplace Guide”) and the BDO

         Code of Business Ethics and Conduct (the “BDO Code of Ethics”).

                 27.      Paragraph 4 of the Manager Agreements contained the parties’ agreement that “it

         is essential to protect the Firm and its clients from the unauthorized use or appropriation of

         confidential and proprietary information developed, held or used by the Firm concerning the



                                                           6


                                                       6 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                              INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 7 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




         Firm or the Firm’s clients (‘Confidential Information’)” and made clear that “[a]ll such

         Confidential Information is proprietary to the Firm.”

                28.     “Confidential Information” was defined in the Manager Agreements as follows:

                        “Confidential Information” shall include, but not be limited to, the policies,
                        practices, business, marketing and all other confidential and proprietary
                        information of the Firm not generally known to the public, including (1) the
                        identity of clients of the Firm and the identify of clients of firms with which the
                        Firm has an Alliance relationship (the “Alliance Firms”), all information and
                        knowledge concerning such clients such as names, addresses, tax identification
                        numbers, trade secrets, audited and unaudited annual or interim financial
                        statements, methods of keeping records, and information pertaining to fees billed
                        to and paid by such clients; all records of accounting, auditing, tax and consulting
                        services rendered to such clients, including workpapers, income tax returns, audit
                        reports, reports or documents filed with any federal or state or local governmental
                        or quasi-governmental body, or self-regulatory body; business and financial
                        projections; the description and method of operations of such clients and
                        information about their personnel; other accounting matters; any consultant
                        reports or other reports evaluating or describing such clients’ business or
                        personnel in general or any particular aspect of the business; any correspondence
                        or memoranda or reports concerning such clients; and any other document or
                        report or writing or oral disclosure which includes important matters concerning
                        the business or personal finances or history of such clients; (2) information
                        relating to the Firm’s personnel and any Alliance Firm’s personnel; (3)
                        information relating to the Firm’s marketing efforts, including marketing plans,
                        strategies, methodologies, database contents, and any and all information
                        regarding current and prospective clients, including client lists and materials; and
                        (4) the structure, organization, standards, strategies, practices, policies and
                        processes of the Firm’s Alliance Program, to the extent any such Confidential
                        Information is not generally known to the public.

         (Manager Agreements ¶ 4.)

                29.     Paragraph 5 of the Manager Agreements required that Franz and Sowell “use,

         copy, and disclose Confidential Information only as necessary to conduct Firm business, as

         dictated by the Firm’s policies, or as required and authorized by the Firm’s agreements with its

         clients, Alliance Firms, licensors or vendors,” and provided that Franz and Sowell were to return

         all Confidential Information in their possession upon departure from the Firm and to “not make

         or retain any copy or extract thereof.”

                                                         7


                                                      7 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 8 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




                30.     Paragraph 8 of the Manager Agreements, providing for $20,000 of damages upon

         each instance of a violation of the agreements’ confidentiality provisions, stated as follows:

                        In consideration of the Firm appointing Employee to a Manager position and/or
                        for continued employment with the Firm in a Manager position, it is agreed that
                        prior to, at, or after, his/her departure from the Firm (whether by resignation,
                        termination or otherwise):

                        (a) If Employee, without the specific consent of the Chief Executive Officer, or
                        his/her designee, removes, copies, uses or discloses any Confidential Information,
                        including any files, business records, trade secrets or other property of the Firm,
                        in contravention of the Employee’s obligations under this Agreement, then
                        Employee will pay the Firm $20,000 for any such incident, loss or damage, or a
                        lesser amount, if Employee reasonably proves to the Firm that such lesser amount
                        fully compensates the Firm for the applicable loss or damage;

                        (b) If Employee, without the specific consent of the Chief Executive Officer, or
                        his/her designee, otherwise causes the Firm financial loss or damage through
                        unfair competition or business practices or violation of Employee’s fiduciary
                        duty, including the unauthorized use of Confidential Information, then the
                        Employee shall pay the Firm $20,000 for any such incident, loss or damage, or a
                        lesser amount, if Employee reasonably proves to the Firm that such amount
                        reflects the applicable loss or damage.

                31.     Paragraph 12(a) of the Manager Agreements, containing the obligation of Franz

         and Sowell to turn over to BDO “immediately upon origination or acquisition” all intellectual

         property, provided as follows (emphasis added):

                        Employee agrees to disclose fully to the Firm, and assigns and transfers to the
                        Firm immediately upon origination or acquisition thereof, the right, title, and
                        interest, together with all intellectual property rights which may be granted
                        thereon, in and to any and all inventions, discoveries, improvements, innovations,
                        copyrights, trademarks, trade secrets, and or designs (“Work Product”) made,
                        discovered, developed, or secured by Employee (whether solely, jointly with
                        others or otherwise):

                                (i)     during the period of his/her employment, If such Work Product is
                                        related, directly or indirectly, to the business of, or to the research
                                        or development work of the Firm; or
                                (ii)    with the use of the time, materials, equipment, supplies or facilities
                                        of the Firm; or

                                (iii)   within one (1) year after termination (whether by resignation,
                                        termination or otherwise) of Employee’s employment, if such

                                                           8


                                                       8 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                               INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 9 of 33
                                                                     RECEIVED  NYSCEF: 06/30/2020




                                       Work Product is conceived as a result of or is attributable to work
                                       done during such employment and relates to the Firm’s business,
                                       its methods, products, processes, or procedures or is within the
                                       scope of the business or administration of the Firm.

                        Employee agrees that all Work Product shall be the exclusive property of the
                        Firm, whether or not patent applications are filed thereon, and Employee shall
                        perform all acts and execute, at the Firm’s request and at no expense to Employee,
                        any and all papers and instruments the Firm considers reasonably necessary to
                        perfect and protect the Firm’s rights, title and interest in and to the Work Product
                        covered above under this paragraph.

                32.     All work produced during Franz’s and Sowell’s employment for BDO was “work

         for hire” and remains the exclusive property of BDO.

                33.     Throughout their employment with BDO, Franz and Sowell owed and, as to

         certain matters, continue to owe, BDO fiduciary duties to act at all times with the utmost good

         faith, loyalty, and fair dealing towards BDO.

                34.     The Manager Agreement provided that “if any dispute arises between the Firm

         and the Employee with respect to any matter that is the subject of this Agreement, the Firm, upon

         prevailing in such dispute, shall be entitled to recover from the Employee all of the Firm’s

         associated costs and expenses, including its reasonable attorneys’ fees, in addition to any and all

         other available remedies.” (Manager Agreements ¶ 17.)

                35.     The BDO Workplace Guide provided that “[a]ll Firm employees and partners are

         expected to comply with the policies set forth in the Workplace Guide, BDO’s Code of Ethics

         and Business Conduct . . . and other Firm manuals,” that “[s]upervisors have the added

         responsibility of setting an example by their actions and personal performance,” and that “[e]ach

         supervisor should ensure that each employee and partner is aware of their individual

         responsibility.”




                                                          9


                                                      9 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 10 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                  36.    Pursuant to Firm policy, Franz and Sowell were required, annually, to sign

          acknowledgements that they understood and agreed to comply with the BDO Workplace Guide

          and the BDO Code of Ethics.

                  37.    With respect to electronic communications, the BDO Code of Ethics clearly

          barred employees including Franz and Sowell from using non-Firm systems and services,

          providing as follows:

                         All electronic communications pertaining to BDO business, clients and services
                         are to be conducted using BDO’s systems and not through the use of non-BDO
                         systems and services, including but not limited to personal, outside e-mail
                         accounts, smart device texting, personal instant messaging or Email applications,
                         or social media accounts and services (e.g., Facebook, Twitter, Messenger,
                         Google Mail). Furthermore, the forwarding, copying or syncing of BDO-related
                         e-mail or client data to personal e-mail accounts or other data storage devices or
                         cloud services, either individually or via a rule in the e-mail system, is prohibited.
                         Mobile devices (e.g., cell phones, smart phones and tablets) may be used to access
                         BDO communications in accordance with BDO’s Mobile Devices policy in the
                         Workplace Guide.

                  38.    The BDO Code of Ethics further provided that “[u]tilizing any non-sanctioned file

          sharing or transfer services to send or receive Confidential Information (e.g., Dropbox, Google

          Drive, One Drive (personal), etc.) is strictly prohibited,” unless BDO staff has gone through “a

          formal process to request approval of one-way access to cloud services using BDO Service

          Now.”

          C. Franz’s and Sowell’s obtaining, developing, and misusing of BDO Confidential
             Information and BDO Work Product

                  39.    As employees of BDO, Franz and Sowell were tasked with, among other projects,

          developing dashboards for BDO—information management tools that visually track, analyze,

          and display key data points in user-friendly, accessible, and customizable displays. BDO saw

          these dashboards as a profitable business opportunity that could be marketed through

          subscription-based services.


                                                          10


                                                      10 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 11 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                 40.     One of BDO’s priorities was a product called BioTRAK, a web-based dashboard

          that analyzed medical data concerning the international supply and demand of pharmaceuticals

          and their components on a real-time basis.

                 41.     Another of BDO’s priorities was the development of proprietary tools to search

          and categorize data from USA Spend, a publicly available government database that provides

          information about federal spending across the entire federal budget.

                 42.     The Data Analytics Team was also tasked with creating a similar tool to search

          and categorize data from other websites, such as a job posting site, to identify federal contractors

          in need of services that BDO’s ISSG group could use for marketing efforts.

                 43.     In developing these dashboards and other work product for BDO, Franz and

          Sowell—in violation of their Manager Agreements, the BDO Workplace Guide, and the BDO

          Code of Conduct—developed and stored BDO Confidential Information and BDO Work Product

          on personal laptops that were not supplied to them by BDO and on servers maintained outside of

          BDO’s computer systems, including on Amazon Web Services, Github, Google, Linode, Okta,

          and perhaps others.

                 44.     Franz and Sowell used non-BDO computers and servers to develop code and store

          data and information relating to BioTRAK and USA Spend.

                 45.     With Franz’s knowledge, Sowell personally purchased several computers that

          resembled BDO-approved devices that Franz and Sowell, and others who worked for them, used

          to develop BDO Work Product.

                 46.     Sowell and Franz also stored BDO Work Product they were developing outside of

          BDO’s network. Specifically, Sowell and Franz directed the Data Analytics Team to develop the

          website displaying the BioTRAK dashboard on Amazon Web Services, Github, and Linode.



                                                           11


                                                       11 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                               INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 12 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                 47.     Similarly, Franz and Sowell communicated with other members of the Data

          Analytics Team outside of BDO’s controlled email environment, including through gmail

          accounts.

                 48.     Franz and Sowell were well aware of the requirement to obtain approval through

          a Service Now request for their use of non-Firm laptops, servers, and email accounts, and yet

          they did all of these things without seeking or obtaining the required approvals. Sowell alone

          submitted over 50 Service Now requests during his tenure at BDO, evidencing his knowledge of

          the requirements, but none of those requests sought, or resulted in his obtaining, authorization for

          any of the conduct described herein.

                 49.     Sowell personally purchased the website that hosts BioTRAK, rather than going

          through proper channels to purchase the website in BDO’s name.

          D. BDO Confidential Information and BDO Work Product fall into the hands of Jia-
             Sobota and EverGlade

                 50.     From on or around August 24, 2011 to April 8, 2020, Jia-Sobota served as the

          national leader of ISSG with responsibility for oversight and management of the group.

                 51.     In mid-2019, BDO began expanding its Public Sector Practice, including by

          bolstering the existing service offerings.

                 52.     Jia-Sobota wanted to lead the Public Sector Practice and lobbied to have the

          practice integrated into ISSG.

                 53.     BDO chose to leave BDO’s Public Sector Practice as its own standalone entity

          and did not select Jia-Sobota to lead that entity.

                 54.     In or around February 2020, Jia-Sobota founded A2Z Associates, Inc.




                                                               12


                                                        12 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                 INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 13 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                 55.     On or around April 14, 2020, A2Z Associates, Inc. filed applications with the

          U.S. Patent and Trademark Office to register a series of trademarks using the name,

          “EverGlade.”

                 56.     A2Z Associates, Inc. is conducting business as “EverGlade Consulting.”

                 57.     On or around May 5, 2020, Jia-Sobota publicly launched EverGlade in direct

          competition with BDO.

                 58.     Despite being a fledgling consulting company, EverGlade advertises that it

          markets and sells many of the same products used and developed by BDO’s ISSG, including

          those developed by the Data Analytics Team.

                 59.     For example, BDO’s website describes BDO’s capabilities with respect to

          commercial contracting, contract management, and compliance, including meeting “the unique

          needs of GSA and VA Federal Supply Schedule contracts,” “leverage[ing] data analytics

          knowledge and tools to help our clients stay, strategically within the federal pricing statutory and

          regulatory structure,” and providing audit support using “a proprietary global audit

          methodology.” https://www.bdo.com/industries/governmentcontracting/ commercial-products

          (last visited May 24, 2020).

                 60.     On its website, EverGlade similarly holds itself out as providing

          “GSA./Commercial Contracting Solutions” by providing “GSA Schedule Proposal Support,”

          “Contract Administration,” “Audit Support,” and “Historical Pricing Analysis.”

          https://www.evergladeconsulting.com/evergladefederal/ (last visited May 24, 2020).

                 61.     In a launch video touting EverGlade’s capabilities, Jia-Sobota describes products

          that it purports to offer to clients that bear a striking resemblance to the BDO Work Product

          developed by Franz and Sowell, including BioTRAK and USA Spend.



                                                          13


                                                       13 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                               INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 14 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                 62.       EverGlade and Jia-Sobota, who was a partner at BDO from August 2011 until

          recently, could not have access to product offerings such as BioTrak and USA Spend from any

          source other than from BDO Work Product developed by Franz and Sowell and the teams that

          worked for them at BDO.

                 63.       While employees of BDO, Franz and Sowell have both been in contact with Jia-

          Sobota and EverGlade about potential employment opportunities or other business dealings in

          competition with BDO.

          E.     While employed at BDO, Franz and Sowell pursue personal consulting business in
                 competition with BDO

                 64.       Despite promising that they would “devote all of [their] working time and energy

          and to give [their] best attention exclusively to the business of the Firm,” both Franz and Sowell

          have devoted time, energy, and attention to their own personal business projects while employed

          at BDO.

                 65.       Franz owns and operates Integrated Compliance Analytics, a Delaware

          corporation with a registered address at 2534 12th Ave W, Seattle, WA 98119.

                 66.       Sowell owns and operates his own technology consulting firm, DS Technical

          Consulting Company, a Texas corporation, with a registered address at 9135 FM 561, De Kalb,

          TX, 75559.

                 67.       Franz and Sowell continued to conduct personal business through these

          companies, in competition with BDO, after becoming employees of BDO.

          F.     Franz’s and Sowell’s resignations

                 68.       On June 9, 2020, Franz tendered his resignation to BDO, which was effective

          June 26, 2020.




                                                          14


                                                       14 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 15 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                 69.       On June 11, 2020, Sowell tendered his resignation to BDO, which was effective

          June 30, 2020.

                                                   FIRST COUNT
                                                 (Breach of Contract)

                 70.       BDO repeats and realleges each and every allegation contained above as if fully

         set forth herein.

                 71.       Franz and Sowell voluntarily entered into Manager Agreements with BDO.

                 72.       The Manager Agreements are valid, binding, and enforceable contracts.

                 73.       BDO performed all of its obligations pursuant to the terms of the Manager

          Agreements.

                 74.       Franz and Sowell breached their obligations under the Manager Agreements,

          including by (a) repeatedly removing, copying, using, and disclosing to third parties BDO

          Confidential Information and BDO Work Product; (b) loading onto and developing BDO

          Confidential Information and BDO Work Product on non-Firm laptops; (c) loading onto and

          developing BDO Confidential Information and BDO Work Product on non-Firm servers;

          (d) using non-Firm e-mail accounts to conduct BDO business; and (e) failing to turn over to

          BDO immediately upon origination or acquisition intellectual property developed for BDO.

                 75.       Franz and Sowell further breached the Manager Agreements by failing to devote

          all of their working time and energy and to give their best attention exclusively to the business of

         the Firm, including by (a) maintaining separate personal consulting businesses that competed

         with BDO and (b) devoting time and energy and attention to those separate businesses while

         employed at BDO.

                 76.       Franz’s and Sowell’s breaches of their respective Manager Agreements resulted in

         damages to BDO in excess of $500,000.


                                                           15


                                                       15 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 16 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                                                 SECOND COUNT
                                             (Breach of Fiduciary Duty)

                  77.     BDO repeats and realleges each and every allegation contained above as if fully

          set forth herein.

                  78.     Franz and Sowell each owed BDO a fiduciary duty in their capacities as

          managing directors of BDO.

                  79.     Franz and Sowell breached their fiduciary duty to BDO by acting against BDO’s

          interests during their tenure as Managers at BDO.

                  80.     By breaching their fiduciary duties to BDO, Franz and Sowell have directly

          caused damage to BDO in an amount to be determined at trial.

                                                 THIRD COUNT
                                  (Breach of Duty of Good Faith and Fair Dealing)

                  81.     BDO repeats and realleges each and every allegation contained above as if fully

          set forth herein.

                  82.     Under New York law, which governs the Manager Agreements, every contract

          contains an implied covenant of good faith and fair dealing.

                  83.     Franz and Sowell have acted without justification and in bad faith in failing to

          perform their obligations under the Manager Agreements.

                  84.     Franz’s and Sowell’s conduct has deprived BDO of the benefits the parties agreed

         upon in their respective Manager Agreements, and constitutes a breach of their duty of good faith

         and fair dealing under the Manager Agreements.

                  85.     Franz’s and Sowell’s breach of their duty of good faith and fair dealing has

         caused damages to BDO in an amount to be proven at trial.




                                                           16


                                                       16 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                 INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 17 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                                                  FOURTH COUNT
                                                  (Faithless Servant)

                  86.     BDO repeats and realleges each and every allegation contained above as if fully

         set forth herein.

                  87.     Franz and Sowell owed BDO a duty of loyalty.

                  88.     Franz and Sowell engaged in repeated acts of disloyalty to BDO.

                  89.     Franz and Sowell intentionally violated their employment agreements with BDO

          as well as BDO policies designed to protect the Firm and its business and reputation.

                  90.     The nature of the violations (including the disclosure and misuse of BDO

          Confidential Information and BDO Work Product, the secretion of Firm property to locations

          outside of BDO, the continued pursuit of personal business in competition with the Firm), the

          repetition of the violations over time, and the fact that the violations were deliberate and

          intentional demonstrate that Franz and Sowell had no intention of complying with, and did not

          comply with, their fiduciary obligations of loyalty to BDO.

                  91.     Under the faithless servant doctrine, Franz and Sowell are not entitled to retain

          any of the compensation and bonuses they received while employed at BDO.

                                                   FIFTH COUNT
                                                 (Unjust Enrichment)

                  92.     BDO repeats and realleges each and every allegation contained above as if fully

          set forth herein.

                  93.     As a result of their misconduct, Franz and Sowell received compensation and/or

          benefits from BDO to which they were not entitled.

                  94.     BDO did not receive consideration for Franz’s and Sowell’s unlawful receipt of

          the aforementioned benefits.



                                                           17


                                                       17 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                  INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 18 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                 95.      It is against equity and good conscience to permit Franz and Sowell to retain

          compensation and/or benefits exceeding that which they were entitled.

                                                PRAYER FOR RELIEF

          WHEREFORE, BDO respectfully prays for judgment in favor of plaintiff and against the
          defendants as follows:

                 1. Damages in an amount to be determined at trial, but no less than $500,000;

                 2. Specific performance of the defendants’ contractual obligations to BDO, including (a)

                       the return of all of BDO’s intellectual property to BDO; (b) a full accounting for the

                       past and present whereabouts of all copies of BDO’s intellectual property that the

                       defendants created, stored, maintained, or moved to non-BDO servers, computers,

                       laptops, e-mail accounts, and other locations; (c) the defendants’ discontinued use of,

                       and access to, plaintiff’s computer files, data, emails, contacts, and valuable,

                       confidential and proprietary information, including computer software and code

                       developed by defendants while employed by plaintiff;

                 3. Attorneys’ fees, interest, and costs;

                 4. Pre-judgment and post-judgment interest; and

                 5. Any other relief that this Court deems just and proper.




                                                            18


                                                        18 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                  INDEX NO. 652816/2020
NYSCEF DOC. NO. 2Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 19 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




          Dated: June 30, 2020                Respectfully submitted,

                                              McDermott Will & Emery LLP

                                              By:    /s/ Gregory G. Ballard

                                                     Gregory G. Ballard
                                                     M. Elias Berman
                                                     340 Madison Avenue
                                                     New York, NY 10173
                                                     Tel: (212) 547-5400
                                                     Fax: (212) 547-5444
                                                     gballard@mwe.com
                                                     eberman@mwe.com

                                                     Michael J. Sheehan
                                                     444 West Lake Street
                                                     Suite 4000
                                                     Chicago, IL 60606
                                                     Tel: (312) 372-2000
                                                     Fax: (312) 984-7700
                                                     msheehan@mwe.com

                                                     Attorneys for BDO USA, LLP




                                                19


                                             19 of 19
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                             INDEX NO. 652816/2020
NYSCEF DOC. NO. 3Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 20 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                                     Exhibit A
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                                                                                                                                                                                                      INDEX NO. 652816/2020
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 21 of 33               RECEIVED NYSCEF: 06/30/2020




                                                                                                                                BDO USA,  LLP
                                                                                                                            MANAGERAGREEMENT
                                                                                                                                                                                                                                                                                                                                                "Firm"
                                                                                                                                                                                                                                                          the      State                of       Delaware                          (the
                        BDO                                                  a limited                                                                               organized                  under              the        laws              of
                                       USA,                 LLP,                                        liability             partnership
                                                                                                                                                                                                                             individual                                                                     and              to     have            said
        or     "BDO"),                 desires                    to                               or        continue                    to                the   undersigned                                                                                 ("Employee")
                                                                             employ                                                              employ
                                                                                                                                                                                                                             such              status                                                                             Employee's
        Employee                    serve                  in     a Manager                            position,               with            the special     considerations                                                                                          entails,                  including
                                                                                                                                                                                                                                    the           Employee                             desires                   to         serve            in     that
        initial         compensation,                                       increase                   in        compensation,                                 and/or            promotion,                        and
                                                                                                                                                                                                           include                 but         are          not         limited                  to,        managers,                           senior
        capacity.                   The           Manager                          positions                      are        non-partner                            positions              that
                                                                                                                                                                                                           positions                    associated                            with            the       levels                 6 through                    9
        managers,                      directors,                      senior               directors,                      managing                       directors                and/or
        within           the        Firm's                 personnel                      administration                             system.


                         In consideration                                    of the                                            and            the         other             terms          and            conditions                     herein                 contained,                          Employee                           and        BDO
                                                                                                foregoing,
        (the       "Parties")                    hereby                     agree           as         follows:


                         1.            Employee                             shall         be       employed                        by      the        Firm             in a Manager                          position.

                                                                                                                                                                                                                                                                                   will"
                         2.            Employee's                                employment                             under            this         Agreement                       shall           be      or        continue                     to      be         "at                      and             either              party         may
        terminate                    that              employment                                at                         time,          with                or      without              notice,                for                            reason                    whatsoever                                 or         no       reason.
                                                                                                            any                                                                                                                any
         Employee                     acknowledges                                    and              agrees                that         this            Agreement                     does               not          constitute                        a commitment                                      to     employment                            or

                   position                 for                       specific                  duration.                    While             employment                           continues,                     Employee                           agrees                  to devote                      all        of        Employee's
         any                                           any
        working                time          and                energy              and          to      give            Employee's                            best         attention                exclusively                        to     the         business                         of the               Firm.


                         3.            Other                    than          as     set          forth            herein,               Employee                       agrees              to        adhere                 to     and              be         bound                  by        the         Firm's                Workplace
         Guide            and          the            BDO               Code               of      Business                        Ethics             and            Conduct,                   as        either          or        both              may              be         revised                   from              time         to     time,
         and        the        applicable                         policies,                 procedures,                            rules           and              requirements                      of     the         Firm,               as      implemented                                 from             time            to    time.


                         4.            It        is        agreed                   that          it        is     essential                    to        protect               the         Firm             and             its        clients                 from               the           unauthorized                                use           or
         appropriation                           of        confidential                         and          proprietary                       information                      developed,                         held            or        used           by         the         Firm             conceming                             the      Firm
                                                                                                                                                                                                                                                                                                        Information"
         or       the     Firm           s clients                     ("Confidential                              Information").                              When             used             hereinafter,                       the           term            "Confidential                                                                    shall

          include,              but         not            be      limited                to,     the            policies,              practices,                     business,                  marketing                        and            all other                   confidential                            and          proprietary
          information                       of        the         Firm            not       generally                       known               to        the         public,         induding                      (1)        the           identity                  of        clients               of        the         Firm          and        the

          identity             of      clients                   of     firms             with          which                the        Firrn             has          an     Alliance                    relationship                         (the         "Alliance                       Firms"),                    all        information
          and           knowledge                          conceming                             such              clients              such              as         names,             addresses,                           tax             identification                             numbers,                        trade              secrets,
          audited               and              unaudited                          annual                   or        interim                financial                     statements,                      methods                         of       keeping                      records,                       and              information

          pertaining                   to fees                   billed           to and               paid            by     such            clients;                all     records                of     accounting,                           auditing,                      tax        and       consulting                          services
             rendered               to      such                 dients,              induding     workpapers,                                             income               tax        retums,                 audit                reports,                  reports                   or      documents                           filed        with
          any           federal              or        state                or      local    govemmental                                        or        quasi-govemmental                                         body,                 or         self-regulatory                                body;                   business                  and
          financial                 projections;                              the          description                         and             method                   of      operations                         of        such                 clients               and              information                               about             their
                                                                                                                                                                                                                                                                                                                                                clients'
             personnel:                  other                  accounting                       matters;                   any         consultant                      reports             or        other          reports                   evaluating                          or       describing                         such
             business               or       personnel                           in general                       or     any        particular                       aspect           of    the            business;                     any          correspondence                                         or         memoranda                          or
             reports            conceming                              such             clients;                  and         any          other               document                    or        report             or
                                                                                                                                                                                                                     writing       or                              oral            disclosure                          which               includes
             important                matters           conceming                                      the         business                   or      personal                  finances                  or history      of such                                  clients;                   (2)       information                          relating
             to the           Firm's             personnel     and                               any             Alliance               Firm's             personnel;                      (3)        information                                                  to       the          Firm's
                                                                                                                                                                                                                          relating                                                                      marketing                               efforts,
             including               marketing                          plans,              strategies,                        methodologies,                                  database                     contents,                        and          any           and             all       information                           regarding
             current            and          prospective                            dients,                  including                  client             lists        and         materials;                     and            (4)        the          structure,                     organization,                                 standards,
             strategies,                 practices,                          policies                  and          processes                        of        the      Firm's             Alliance                Program,                          to     the             extent                               such             Confidential
                                                                                                                                                                                                                                                                                                 any
             Information                    is not               generally                      known                  to the           public.                All     such          Confidential                         Information                             is proprietary                             to        the         Firm.


                          5.             (a)           Employee                         agrees                    that  during                     his/her              employment,                           he/she                    will         use,                              and          disclose
                                                                                                                                                                                                                                                                   copy                                                            Confidential
             Information                     only               as      necessary                           to      conduct                   Firm             business,                   as        dictated                            the          Firm's                                                or     as          required
                                                                                                                                                                                                                              by                                              policies,                                                                and
             authorized                     by         the            Firm's               agreements                           with            its        clients,             Alliance                    Firms,                 licensors                      or        veñdcrs.                         Upon                  Employee's
             departure                 from                the         Firm          (whether                      by       resignation,                            termination                  or                                          and          prior             to                                          Employee
                                                                                                                                                                                                          otherwise)                                                               departure,                                                        shall
             deliver           to     the         Firm                all     Confidential                             Information                        in        Employee's                    possession,                                                      or
                                                                                                                                                                                                                                         custody                              control,                  whether                        maintained
             electronically                           or        otherwise,                         including        any                         and            all      records,                 documents,                              and              files             containing                           such              Confidential
             Information,                        as        well             as      all         other      property                        of       the             Firm,       and         shall            not         make                  or         retain                                             or
                                                                                                                                                                                                                                                                             any             copy                       extract                 thereof.
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                                                                                                                                                                                                                             INDEX NO. 652816/2020
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                                 Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 22 of 33                     RECEIVED NYSCEF: 06/30/2020




                                                                                                                                                                                                                                                                                     specific                  consent                       of         the             Chief
                                                                                                          his/her                                                                  he/she                       will                      without                       the
          Employee                          agrees                     that            after                                     employment,                                                                               not,
                                                                                                                                                                                                                                                                                                                        is asked                   to           disciose
          Executive                                                                                                       use         or        disclose                                     Confidential                            Information.                               If Employee
                                           Officer,                   or     his        designee,                                                                           any
                                                                                                                                                                                                                                                                                       seek             the             consent                   of        the          Firm
                                                                                                          or                                other               legal                                                  Employee                         agrees                  to
          Confidential                            Information                           by subpoena                                                                                  process,
          through                the            Office                of the            General                                                  prior          to                                      such             disclosure.
                                                                                                  Counsel,                                                                 making


                                                                                                                                                                                                                              Agreement                                 prohibits                   Employee                             from              reporting
                           (b)         Employee                              understands                              that            nothing                    in          this                Manager
                                                                                                                                                                                                                                                                                                                  but         not          limited                to,        the
          possible                    violations                       of       Federal                   law         or        regulation                       to                          Federal                     agency                or         entity,               including,
                                                                                                                                                                            any
                                                                                                                                                                                                                                                                                              and                                                       Inspector
          Department                              of                                   the          Securities                            and         Exchange                                   Commission,                                 the          Congress,                                           any            agency
                                                          Justice,
                                                                                                                                                                                                                                                         whistleblower                                  statutes                     or          regulations.
          General.                     or                                       other              disclosures                             that            are               protected                             under                 any
                                                   making
                                                                                                                                                                                                                                                                    Chief              Executive                         Officer                 or        Office               of
          Employee                         understands                                that          he/she                 does              not           need                   prior            authorization                             of         the
                                                                                                                                                                                                                                                        the         Chief              Executive                         Officer                  or       Office              of
          the       General                       Counsel                       to     make               such             reports                   and          is         not             obligated                     to       notify
          the       General                     Counsel                      that        such              reports                have               been             made.


                                                                                                                                                                                                                Employee                       has             a fiduclary                          relationship                           with            the          Firm
                          6.                It is        understood,                               acknowledged                                   and            agreed                          that
          because                                                                                             Information                         obtained                             or        to        be         obtained                                                        the           Firm            and             its     clients.                     It is
                                      of     all        the           Confidential                                                                                                                                                             conceming
                                                                                                                                                      that                      Employee                           left        the                                      of     the         Firm,             Employee                           would                  be      in
          also          understood,                              acknowledged                                   and          agreed                                   if                                                                  employ
                                                                                                                                      the                                                        Information                          known                   to         Employee                       and/or                 the          relationships
          an      advantageous                                    position,                       because                   of                    Confidential
                                                                                                              the                                clients                   and               prospective                                                       to        obtain,                 or      assist                in         obtaining,                         the
          Employee                         has           developed                            with                         Firm's                                                                                                   clients,
          business                                                                                        Firm's                clients               or        prospective                                                         and            it is       agreed                  that            such             use           of        Confidential
                                      of,         and            to        serve,             the                                                                                                           clients;
          Information                        or         such                relationships                            to     obtain                   the         business                             of        the       Firm's               clients                   or      prospective                             clients                would                   be      a

          breach               of       the            Employee's                                                          responsibilities                                       to        the            Firm           as        well            as         of        this         Agreement,                              prejudicial                         to         the
                                                                                              fiduciary
         conduct                 of the                Firm's                practice,                    and         adverse                    to       its     interests.


                          7.               In          consideration                                of          the         Firm                                                            Employee                           to        a         Manager                       position                     and/or                      for          continued
                                                                                                                                                appointing
         employment                             with             the        Firm             in     a Manager                             position,                  it is agreed                               that          prior          to,        at,        or        within          eighteen                        (18)          months                   after,
          his/her              departure                         from            the         Firm             (whether                     by     resignation,                                   termination                        or       otherwise):



                    (a)          If, without                      the           specific                  consent                    of     the        Chief                    Executive                         Officer,               or        his/her                   designee,                       Employee                           performs                      by
         himself/herself,                                or           through                 an          entity           with             which                he/she                      is        or        becomes                      associated,                             or      arranges                        for         such              entity            to

         perform,                   engagements                                       involving                  accounting,                              auditing,                          tax           or      consulting                        services,                        or      any            related                 services,                         for         a
         client           with          whom                     Employee                         developed                          a relationship                                    which                    the       Firm           enabled                         him/her                  to     acquire                    through                      his/her
         performance                              of     direct                 and          substantive                             services,                   or             as          to     whom                   Employee                            has            Confidential                         Information                           obtained
         through                 the            Firm,             or        causes                  a      client            or           prospective                              client               of        the         Firm            to        terminate                      its        relationship                            with             the          Firm
         through                  unfair                 competition                                or          business                        practices,                             including                          through                       the             unauthorized                               use              of          Confidential

         Information,                        then                Employee                         will        compensate                              the        Firm                  for        the           loss          and        damages                             suffered                  by     the            Firm           by         reason                 of
         lost                                                                                             liquidated                       damages                          in         an        amount                   equal               to        the         greater                 of        -EITHER-                                             one           and
                   engagement(s)                                       by        paying                                                                                                                                                                                                                                              (i)        (A)
         one-half                times                 the        fees               charged                  for         such            engagement(s)                                           by        the         Firm          for          services                    performed                          by     the             Firm           either               (1)
         during            the             last         full          fiscal            year             or      (2)        the            12        month                      period                  prior            to     the           last            date             upon              which              the             Firm           performed
         services                for        the         client              which                 the         Firm          foses               as        a result                     of        such             breach,                whichever                            is greater,                     or        (B)         in     the          case             of        a
         prospective                         client              or         a    prospective                           engagement,                                one                  and             one-half                  times                  the         amount                   of        the        proposed                        fee            for         the
         next        12        months                    of       such                lost                                                            -OR-                             one            and              one-half                times                the         amount                   of       the         fee          paid            for
                                                                                                  engagement(s)                                                            (ii)                                                                                                                                                                                        such
         lost       engagement(s)                                      in       the          12     month     period                              following                            Employee's                              departure                       from             the          Firm.                 For         purposes                           of     this
         Paragraph                         7(a),             a    prospective                             client            is        any         person,                         company,                              partnership                           or        other                                to     which                  the          Firm             has
                                                                                                                                                                                                                                                                                           entity
         made             an      oral            or     written                     proposal                   to    perform                    services.


                               Employee                           agrees                 to       disclose                   in writing                     to        his/her                      former                 Office              Managing                          Partner                  or        National                                                   as
                                                                                                                                                                                                                                                                                                                                                Director,
        applicable,                         within                eighteen                               (18)          months                     after               the               last            date              of         Employee's                                employment                                with              the                                all
                                                                                                                                                                                                                                                                                                                                                           Firm,
        engagements                                involving                         accounting,                          auditing,                   tax        or             consulting                            services,                    or                        related              services                    performed                           within
                                                                                                                                                                                                                                                           any
        eighteen                 (18)             months                    after            his/her                 departure                    from               the             Firm,              whether                     performed                                   Employee                                     himself                  or
                                                                                                                                                                                                                                                                         by                                       by                                            herself,
        and/or            through                      an        entity               with          which                 he/she                 is or           becomes                               associated,                           and/or                 which                  Employee                       arranged                          for         such
        an      entity           to        perform,                    which                 resulted,                    in whole                   or     in part,                      frorn              Employee's                            prior            employment                                         the      Firm.
                                                                                                                                                                                                                                                                                                             by


                  (b)       If        Employee,                             without                 the          specific                   consent                        of        the           Chief                Executive                                                or         his/her
                                                                                                                                                                                                                                                        Officer,                                                   designee,                           solicits                or
        otherwise                     causes                     another                     employee                           to        leave             the              Firm                 through                     unfair               competition                              or         business                      practices                          or      in
        violation                of        Employee's                                fiduciary                  duty,             including                      the               unauthorized                                 use           of         Confidential                             Information,                             or      to           perform
       engagements                                 involving                         accounting,                          auditing,                   tax         and/or                                                            services                       for                      other
                                                                                                                                                                                                 consulting                                                                   any                             firm,            person                      or      entity,




                                                                                                                                                                                             2
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                                 INDEX NO. 652816/2020
NYSCEF DOC. NO. 3                                                                                                       Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 23 of 33   RECEIVED NYSCEF: 06/30/2020


    then Employeewill pay the Firm an amountequalto the total of (I) twenty-fivepercent(25%) of the Annual
    Eamingsof the departingemployee,to coverthecostsof replacingthe departingemployee;and (ll) an additional
    ten percent (10%) of the departingemployee'sAnnual Earningsfor each year of serviceof the departing
    employee,up to a maximumof fifty percent(50%)of the departingemployee'sAnnualEamings,to covertraining
    costs. For purposesof this Paragraph7(b), the term "AnnualEarnings"meansthe total dollars receivedas
    wages(excludingany bonus)by the departingemployeeduringthe twelve monthsprecedingthe last date of
    employment.
         8. In considerationof the Firm appointingEmployeeto a Manager position and/or for continued
    employmentwiththe Firmin a Managerposition,it is agreedthat priorto, at, or after, his/herdeparturefrom the
    Firm(whetherby resignation,terminationor otherwise):

         (a) If Employee,withoutthe specificconsentof the ChiefExecutiveOfficer,or his/herdesignee,removes,
    copies,uses or disclosesany ConfidentialInformation,includingany files, businessrecords,trade secrets or
    other propertyof the Firm,in contraventionof the Employee'sobligationsunderthisAgreement,then Employee
    will pay the Firm $20,000for any such incident,loss or damage,or a lesser amount,if Employeereasonably
    provesto the Firmthatsuchlesseramountfully compensates   the Firmfor the applicablelossor damage;

        (b) if Employee,withoutthe specificconsentof the ChiefExecutiveOfficer,or his/herdesignee,otherwise
    causes the Firm financialloss or damagethrough unfair competitionor businesspracticesor violation of
    Employee'sfiduciaryduty, includingthe unauthorizeduse of ConfidentialInformation,then the Employeeshall
    pay the Firm$20,000for any such incident,lossor damage,or a lesseramount,if Employeereasonablyproves
    tothe Firmthatsuchamountreflectstheapplicablelossor damage.
          9. It is agreedthat Employeewill pay to the Firm any amountsowing underparagraphs7 or 8 with
    interestat the primerateas chargedfromtimeto timeby the principalbank(s)usedby the Firmat suchtimes,in
    fiveequalannualinstallmentscommencingthirtydaysfromthedateof noticefromthe ChiefExecutiveOfficer,or
    his/herdesignee,withsucceedingpaymentsto bemadeon the anniversaryof suchnotice. If Employeeperforms
    by himself/herself,or throughan entity,or arrangesfor the perforrnanceof, servicesfor a clientor prospective
    client of the Firm, as set forth in paragraph7(a) above, Employeeagrees to maintainas confidentialany
    Confidentialinformationknown to Employeeconcemingsuch client, former client or prospectiveclient in
    accordancewithparagraphs4 and5 above.
           10. Notwithstanding anythingcontainedin paragraphs7 through9 of this Agreement,it is agreedthat any
    breachor threatenedbreach by the Employeeof any of the covenantsof paragraphs7 or 8 may result in
    irreparableinjury and damage to the Firm, which irreparableinjury and damage shall not be adequately
    compensatedin moneydamages,thatthe Firmshallhaveno adequateremedyat lawfor any such breach,and
                            Parties'agreementsin
    that, in additionto the                        psrâgrãphs7 and 8 as to amountsowing upon such breach by
    Employee,the Firmshallalso be entitledto suchequitablereliefas may be necessaryto protectit against any
    such breachor threatenedbreach,including,without !!±h,           injur,ctNõrelief. It is furtheragreed that the
    Parties'agreementsin paragraphs7 and8 as to amounts
                                                             owinguponEmployee'sbreachof any of the covenants
    of paragraph7   or 8 are not intendedto be in lieuof the injunctivereliefin this paragraphand that it is fair and
    reasonablethattheFirmbeentitledto bothremediesin the eventof any one breach.

          11. (a) Employeeagreesto notifythe AssuranceRegionalTechnicalDirectorfor his/heroffice of any
   conversations,whileemployedby the Firm, with any of the Firm'sattestclients regardingpossibleemployment.
   It is understoodand    agreedthat this notice is requiredso that the Firm may take steps toward effectively
   eliminatingthe risk that, by reasonof E-/:p|cyc#sknowedgeof and relationshipswith the Firm,Employeecould
   adverselyinfluencethe qualityor effectivenessof an engagementfor whichiridâpõridenceis required.

         (b) Notwithstandingthe obligationsset forthin pemgaph 11(a),Employeefurtheragreesthat he/shewill
   nottake a positionin a financialreportingoversightrole (as definedin Rule 2-01(f)(3)(ii)of SEC RegulationS-X;
   such positionsinclude,but are not limitedto: a memberof the boardof directors,chief executiveofficer, chief
   financialofficer,chief operatingofficer, chief accountingofficer,controller,directorof intemal audit, directorof
   financialreporting,treasurer,or any equivalentposition)at a publicly-heldentity that is an auditclientof the Firm
   at that time, if doingso wouldcauseBDOto becomenot independentof that entity pursuantto Rule 2-01(c)(2)(iii)


                                                           3
     FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                                   INDEX NO. 652816/2020
     NYSCEF DOC. NO. 3                                                                                                         Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 24 of 33   RECEIVED NYSCEF: 06/30/2020

         of SEC RegulationS-X. (Thiscouldoccurif the employeewas a memberof the audit engagementteam of that
         entity during the one (1) year period precedingthe date that audit procedurescommencedfor the fiscal period
         that includesthe date of initialemploymentof the Employeeby the auditclient,as proscribedby that rule. To
         complywith this rule, the entity must havefiled with the SEC one annualreportfor a periodsubsequentto the
         period covered by the audit for which the Employeewas a member of the audit engagementteam.) This
         prohibitionwill remainin effect after the Employeehas left the Firm (whether by resignation,termination,or
         otherwise)for the durationof the prohibitedperiod. Employeeagreesto discusswith the AssuranceRegional
         TechnicalDirectorfor his/hercurrentor formerBDOofficeany positionthat may comewithinthe restrictionof this
         subparagraph11(b). It is understoodand agreedthat this restrictionis requiredfor BDOto complywith the rules
         of the Securitiesand ExchangeCommissionand that, shouldEmployeefail to complywith this restrictionand if
         thiswouldcauseBDOto becomenot independent,BDOwouldbe prohibitedfromfurtherprovidingattestservices
         to suchclientand consequentlywouldsuffersignificantand irreparableinjury.

              12. (a) Employeeagreesto disclosefully to the Firm, andassignsand transfersto the Firm immediately
         upon originationor acquisitionthereof, the right, title, and interest, togetherwith all intellectualproperty rights
         which may be granted thereon, in and to any and all inventions,discoveries,improvements,innovations,
         copyrights,trademarks,tradesecrets,and or designs("WorkProduct")made,discovered,developed,or secured
         by Employee(whethersolely,jointly withothersor otherwise):

               (i)   during the periodof his/heremployment,if such Work Productis related,directlyor indirectly,to the
                     businessof, or to the researchor developmentworkof the Firm;or
               (ii) with theuseof the time,materials,equipment,suppliesor facilitiesof the Firm;or
               (iii) within one (1) year aftertermination(whetherby resignation,terminationor otherwise)of Employee's
.3                   employment,if suchWork Productis conceivedas a resultof or is attributableto work done during
                     suchemploymentand relatesto the Firm'sbusiness,its methods,products,processes,or procedures
                     or is withinthe scopeof the businessor administrationof the Firm.

         Employeeagrees that all Work Productshall be the exclusive property of the Firm, whether or not patent
         applicationsare filed thereon,and Employeeshallperformall acts and execute,at the Firm'srequestand at no
         expenseto Employee,any and all papersand instrumentsthe Firmconsidersreasonablynecessaryto perfect
         and protectthe Firm'srights,title andinterestin andto theWork Productcoveredaboveunderthis paragraph.

               (b) Paragraph 12(a) shall not apply to any of Employee'srights in any invention (1) for which no
         equipment,supplies,facilitiesor trade secret informationof the Firm was used, and (2) that was developed
         entirely on Employee'sown time unless (i) the Myentbn relates (A) to the businessof the Firm, or (B) to the
         Firm's actualor demonstrablyanticipatedresearchor development,or (ii) the inventionresultsfrom any work
         performedby Employeefor the Firm.

               (c) Employeeackn::::‡cs that he/she has carefully read these provisions and agrees that the
         restrictionsandobligationsset forthhereinarefair and reasonableand are reasonablyrequiredfor the protection
         of the interestsof the Firm,its partnersandemployees.

              13. (a) Emihyéé agrees that the Firm may make reasonableuse of Employee'sname, portrait or
         photographfor advertisingandtradepurposes.

               (b) Employeeagreesthat employmentby and the compensationroutinelyreceivedthereforefrom the
         Firmshall be full considerationand compensationfor servicesp-rhm-d by Employeeand for the Work Product
         assignedby Employeeto the Firm hereunder. Employeefurtherunhiã‡ãadsthat the amountand/or nature of
         compensationroutinelyreceivedby Emp!eysefromthe Firm may be changedfrom timeto timewithoutaffecting
         any provisionof thisAgreement.
               14. None of the provisionsof this Agoo--.-,nt shall be consideredamendedor waived by either party
         unlesssuch amendmentor waiveris madein writingby the personsexecutingthis AgiGamõnt,or by other duly
         authorizedagentsor reprocc±tives of the Parties. To the extentpermissibleby applicablelaws,the Firm may
         assignor otherwisetransferall of its rightsand obligationsof this Agreement,or any part of this Agreement,at
         any timein its solediscretion.


                                                                 4
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                               INDEX NO. 652816/2020
NYSCEF DOC. NO. 3                                                                                                     Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 25 of 33   RECEIVED NYSCEF: 06/30/2020

        15. This Agreement constitutes the entire agreement between the Parties hereto and cancels and
   supersedes,as of the date hereof,any and all other previousagreementsbetweenthe Parties as to the subject
   matterof the Agreement. The terms of this Agreementshall survivethedepartureof the Employeefrom the Firm
   and any change in Employee'spositionwith the Firm, includingelectionto partnership,except to the extent any
   such terms are rendered meaningless or expressly superseded by further written agreement(s) between
   Employeeand the Firm.

         16. In the event any provision of this Agreementis found to be void, illegal or invalid for any reason
   whatsoever,such provisionshall be deemedmodifiedto the extent necessaryand possibleto renderit valid and
   enforceable. In any event,the unenforceabilityor invalidityof any provisionof this Agreementshall not affect any
   other provisionof this Agreement,and this Agreementwill continuein full force and effect, and be construedand
   enforced,as if such provisionhad not been included,hadbeen deleted,or had beenmodifiedas above provided,
   as the case may be, it being the intentionof the Partiesthat this Agreementbe interpretedand construedso as to
   renderit enforceable.

          17. It is agreedthat any Firmdisputeresolutionprocedurethat may be or may becomeeffectiveduringthe
   term of this Agreementshall in no way precludeor limit the right of the Employeeor the Firmto seek any remedy
   availableat law or in equity,and/or to file an actionor suit in any court of competentjurisdictionwith respectto
   any dispute arising underthe provisionsof Paragraphs3 through13 of this Agreement,subjectto the limitations
   set forth in Paragraph18below. It is furtheragreedthat if any disputearisesbetweenthe Firmand the Employee
   with respectto any matterthat is the subjectof thisAgreement,the Firm, upon prevailingin such dispute,shall be
   entitledto recoverfrom the Employeeall of the Firm's associatedcosts and expenses,including its reasonable
   attomeys'
               fees, in additionto any and all otheravailableremedies.

            18. E-Try::  hereby agrees that the laws of the State of New York, =±±;;         the conflicts of law
   ;::-:!:':aa, shall apply to any action "-.-;;;;'-.: under this Agrc:::-'; agrees that venue for any action or
   suit brought under this ^.;; --. .:nt will be in any 164õiâ:or state court of comp±M j;r':d!:‡!:G in New
   York County, New York; and T--÷ª to accept process in any such action.

        By Employee'ssignature below, Employeeacknowledgesthat he/she has read, fully understandsand
   agreesto the terms of this Agreement.

   EMPLOYEE



   Signature

   Print Name:                              r   wt
   Date    '


   Acknowledgedand Agreedby:




   Signatureof AuthorizedPartnerof the Firm




            0915(US)
   ManagerAgrmt
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                             INDEX NO. 652816/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 26 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                                     Exhibit B
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                            INDEX NO. 652816/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 27 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                                                                                               BDO          USA,              LLP
                                                                                  MANAGERAGREEMENT


                   BDO           USA,   LLP, a limited       liability partnership    organized     under   the laws of the State           of Delaware
                 "Firm"
         (the                   or "BDO"),    desires    to employ      or continue     to employ     the undersigned       individual     ("Employee")
         and     to        have    said Employee      serve       in a Manager      position,   with the special      considerations         such   status
         entails,          including    Employee's     initial    compensation,     increase    in  compensation,      and/or      promotion,     and   the
         Employee                desires         to serve          in that        capacity.       The       Manager           positions            are    non-partner          positions          that     include
         but    are        not    limited         to,     managers,    senior managers,     directors,   senior  directors,   managing                                                   directors          and/or
         positions           associated                 with the levels 6 through  9 within    the Firm's   personnel     administration                                                 system.


                      In consideration                    of the         foregoing,  and the                other        terms        and     conditions            herein     contained,           Employee
         and    BDO             (the     "Parties")         hereby          agree as follows:


                      1.         Employee                shall     be employed                by the      Firm     in a Manager                position.

                                                                                                                                                                                          will"
                      2.         Employee's                employment                under       this     Agreement                shall      be or continue            to be "at                  and       either
         party may terminate                        that         employment           at any time, with or without                            notice,  for any reason                  whatsoever            or no
         reason.  Employee                         acknowledges                    and agrees   that this Agreement                               does not constitute                  a commitment                  to
         employment               or any position    for any specific                              duration.             While        employment       continues,   Employee     agrees                              to
         devote            all of Employee's      working   time and                               energy          and      to give         Employee's     best attention  exclusively                               to
         the    business               of the      Firm.


                      3.         Other         than        as     set     forth   herein, Employee      agrees                         to     adhere         to and      be     bound       by      the     Firm's
         Workplace                Guide          and      the     BDO         Code of Business     Ethics   and                        Conduct,            as either         or both      may      be revised
         from       time         to      time,      and          the     applicable           policies,          procedures,               rules      and     requirements               of the          Firm,     as
         implemented                   from      time      to time.


                      4.          It is agreed             that        it is essential         to protect          the      Firm      and     its clients      from      the     unauthorized               use      or
         apprepriation                  of confidential                 and  proprietary           information              developed,    held or used                       by the Firm concerning
         the Firm or the Firm's   clients                                ("Confidential           Information").               When    used hereinafter,                       the term "Confidential
         Information"
                      shall include,    but                               not     be limited       to, the         policies, practices,    business,                         marketing        and        all other
         confidential              and   proprietary  information                             of the Firm           not generally    known    to the                      public,       including          (1) the
         identity          of    clients   of the Firm    and the                         identity         of     clients        of   firms        with     which      the Firm          has an           Alliance
         relaticñship              (the       "Alliance           Firms"),        all information       and knowledge        concerning    such clients  such as names,
         addresses,                tax     identification                numbers,         trade    secrets,   audited     and unaudited      annual   or interim financial
         statements,      methods     of keeping                               records,         and information      pertaining     to fees billed  to and paid by such
         clients;  all records    of accounting,                               auditing,  tax         and consulting      services     rendered   to such                               clients,  including
         workpapers,      income    tax returns,                              audit reports,          reports    or documents      filed with any federal                                 or state or local
         governmental                    or quasi-governmental                        body,       or self-regulatory     body; business       and financial                               projections;            the
         description               and         method             of     operations        of      such          clients      and          information         about         their     personnel;            other
                                                                                                                                                                                        clients'
         accounting             matters;   any consultant       reports   or other reports    evaluating     or desciibing       such              business
         or perscññel              in general   or any particular        aspect   of the business;       any   correspondence         or  memoranda          or
         reports           concerning      such   clients;    and   any    other  document     or   report    or  writing   or   oral  disclosure       which
         includes            important    matters     concerning      the business      or personal     finances      or history    of such     clients;    (2)
         information  relating   to the Firm's      personnel      and any Alliance         Firm's     personnel;     (3) information      relating     to
         the    Firm's
                     marketing      efforts,   including     marketing      plans,    strategies,       methodologies,        database       contents,
         and any and all information         regarding     current   and prospective          clients,    including    client  lists and materials;
         and (4) the structure,     organization,      standards,     strategies,     practices,       policies    and processes        of the Firm's
         Alliance Program,     to the extent      any such Confidential         Information       is not generally       known     to the public.      All
         such       Confidential                 Information             is proprietary           to the        Firm.


                      5.          Employee                agrees   that    during     his/her   employment,         he/she       will    use,    copy     and     disclose
         Confidential                  Information       only   as   necessary      to  conduct   Firm   business,     as    dictated     by  the   Firm's    policies,    or
         as required               and        authorized      by  the   Firm's    agreements     with  its clients,    Alliance       Firms,   licensors    or   vendors.
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                                                INDEX NO. 652816/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 28 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




         Upon        Employee's                 departure             from        the     Firm           (whether             by resignation,                     terrniñatian            or otherwise)             and      prior     to
         departure,               Employee                 shall      deliver        to       the        Firm         all     Confidential                  Information possession,  in    Employee's
         custody            or        control,          whether            maintained            electronically       or otherwise,            including     any   and  all records,
         documents,                   and files      contaiñiñÿ   such                     Confidential      Information,    as well         as all other     property  of the Firm,
         and shall not                  make      or retain any copy                       or extract             thereof. Employee     agrees     that after his/her  employment,
         he/she           will not,           without     the specific                     consent               of the Chief  Executive     Officer,    or his designee,     use or
         disclose           any Confidential                        Information.                    If Employee                    is     asked            to     disclose         Canfidential              Information               by
         subpoena                or other         legal      process,  Employee                            agrees            to seek            the    consent              of the        Firm     through         the    Office       of
         the    General               Counsel,           prior to making  such                           disclosure.


                    6.            It is understood,   acknowledged       and                                     agreed            that        Employee              has     a fiduciary      relationship     with the
         Firm       because            of all the Confidential   Information                                           obtained            or to be obtained                       concerning       the   Firm  and its
         clients.           It is also           understood, acknowledged                                        and         agreed            that    if Employee                 left     the      employ         of the    Firm,
         Employee                 would         be in an advantageous                           position,                        because              of     the     Confidential                 Information            known    to
         Employee                 and/or          the        relationships              Employee       has                    developed                    with     the      Firm's         clients         and     prospective
         clients,         to obtain,  or assist    in obtaining,                                 the        business               of,    and    to serve,                the     Firm's          clients     or prospective
         clients;          and it is agreed     that such      use                                  of     Confidential                  Information     or               such         relationships              to obtain           the
         business                of    the     Firm's          clients       or      prospective                  clients           would             be     a     breach         of      the     Employee's              fiduciary
         responsibilities                    to the        Firm     as well         as of this              Agreement,                   prejudicial               to the       conduct           of the     Firm's       practice,
         and      adverse              to its interests.


                     7.           In consideration                    of the       Firm        appointing                   Employee              to a Manager                    position          and/or        for    continued
         employment                    With     the        Firm       in a Manager                posit|0n,  it is agreed     that                                  prior   to, at,          or within            eighteen           (18)
         months           after,        his/her         departure          from         the    Firm (whether     by resignation,                                     termination             or otherwise):


               (a)          If, without              the      specific         consent              of the            Chief        Executive                Officer,  or his/her    designee,                            Employee
         performs            by himself/herself,                      or through              an entity               with       which         he/she         is or becomes      associated,                        or arranges
         for such           entity to perform,                      engagements                involving    accounting,     auditing,   tax or consulting    services, or any
         related          services,             for      a client         with       whom         Employee      developed      a relationship     which   the Firm enabled
         him/her           to acquire                 through            his/her          performance        of direct    and substantive       services,    or as to whom
         Employee                 has     Confidential               Information            obtained     through     the Firm, or causes      a client or prospective   client
         of the       Firm            to terminate             its relationship                  with           the
                                                                                                                  unfairFirm             or business
                                                                                                                                   through
                                                                                                                           competition                  practices,
         including  through                     the        unauthorized       use                of Confidential
                                                                                                       Information,      then Employee     will compensate        the
         Firm for the loss                    and       damages             suffered by the Firm by reason      of lost engagement(s)      by paying    liquidated
         damages                 in an amount                 equal       to the greater   of -EITHER-    (i) (A) one and one-half     times    the fees charged
         for such        engagement(s)                         by the        Firm       for services                  performed             by the Firm either (1) during    the                                   last full    fiscal
         year       or (2) the 12 month                        period        prior      to the           last    date         upon        which the Firm performed     services                                    for the      client
         which       the         Firm        loses       as a result            of such        breach,      whichever     is greater,     or (B) in the case of a prospective
         client      or a prospective                        engagement,                one    and one-half         times the amount         of the proposed     fee for the next
         12 months                    of such         lost                                    -OR-          one     and  one-half     times   the  amount    of the  fee paid for
                                                               engagement(s)                           (ii)
         such       lost         engagement(s)                   in the 12                month    period      following    Employee's        departure   from    the Firm.   For
         purposes                of this Paragraph                    7(a), a prospective                         client          is any person,    company,    partnership     or other entity
         to which           the        Firm     has        made        an oral or written                       proposal             to perform  services.   Employee      agrees   to disclose
         in writing to his/her                        former          Office   Managing     Partner   or National     Director,  as applicable,      within    eighteen
         (18) months    after                      the       last     date   of Employee's       employment       with the Firm,      all engagements         involving
         accounting,       auditing,                     tax       or consulting    services,    or any related      services   performed     within    eighteen      (18)
         months      after   his/her                       departure            from       the    firm,   whether   performed      by Employee      by himself    or herself,
         and/or          through    an entity  with                       which         he/she       is or becomes     associated,    and/or  which    Employee     arranged
         for    such        an entity  to perform,                         which          resulted,     in whole  or in part, from    Employee's      prior employment       by
         the      Firm.


                (b) If Employee,                           without        the      specific              consent             of    the         Chief         Executive            Officer,   or his/her   designee,
         solicits   or otherwise                        causes           another          employee                to leave               the     Firm           through         unfair   competition    or business
         practices    or in violation     of Employee's      fiduciary      duty,    including      the unauthorized       use of Confidential
         Information,     or to perform    engagements      involving      accounting,       auditing,    tax and/or   consulting    services    for
               other         person   or         then  Employee       will        the   Firm   an    amount   equal  to  the  total of     twenty-
         any          firm,              entity,                            pay                                                        (1)




                                                                                                                             2
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                                       INDEX NO. 652816/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 29 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




         five    percent            (25%)       of the       Annual             Earnings          of the       departing           employee,               to cover             the    costs      of replacing   the
         departing             employee;               and     (ll)        an     additional
                                                                                    (10%)               ten
                                                                                                     departing  percent                            of     the                                employee's      Annual
         Earnings            for each year                 of service
                                                           departing             of the
                                                                          employee,     up to a maximum       of fifty percent   (50%)    of
         the departing    employee's     Annual  Earnings,    to cover training       costs.  For purposes      of this Paragraph     7(b),
                               Earnings"
         the term    "Annual                means    the total    dollars    received     as wages   (excluding       any bonus)    by the
         departing   employee    during the twelve     months     preceding     the last date of employment.


                       8.       In consideration                   of the        Firm      appointing               Employee            to a Manager                    position         and/or        for    continued
         employment                 with     the      Firm      in a Manager                position,              it is agreed           that     prior        to,     at, or after,           his/her       depadure
         from     the        Firm      (whether          by resignation,                termination                or otherwise):


                 (a)         If Employee,    without   the specific   consent    of the Chief       Executive   Officer,   or his/her    designee,
         removes,    copies,            uses or discloses      any Confidential     Information,      including  any files,    business    records,
         trade  secrets    or          other  property    of the Firm,   in contravention        of the Employee's       obligations    under    this
         Agreement,                 then     Employee              will     pay the          Firm       $20,000           for    any      such         incident,         loss         or damage,             or a lesser
         amount,   if Employee     reasonably                                proves          to the         Firm      that      such      lesser         amount           fully        compensates              the    Firm
         for the applicable   loss or damage;


              (b)            If Employee,              without            the     specific          consent          of the        Chief         Executive         Officer,  or his/her    designee,
         otherwise             causes   the            Firm        financial        loss         or damage               through        unfair          competition      or business    practices    or
         violation           of Employee's               fiduciary        duty, including the unauthorized         use of Confidential      Information,   then the
         Employee               shall       pay       the Firm          $20,000    for any such   incident,      loss or damage,         or a lesser     amount,   if
         Employee              reasonably              proves         to the Firm that such amount      reflects     the applicable    loss or damage.


                       9.       It is agreed             that       Employee              will    pay       to the        Firm     any       amounts        owing   under   paragraphs     7 or 8
         with     interest            at the      prime       rate        as charged             from       time      to time          by the       principal   bank(s)   used by the Firm at
         such   times,    in five equal     annual     insta||ments    commencing        thirty                                                   days from the date of notice         from   the
         Chief   Executive      Officer, or  his/her    designee,   with succeeding        payments    to be made on the anniversary       of
         such     notice.      If Employee       performs       by himself/herself,      or    through   an entity, or arranges     for the
         performance       of, services   for a client or prospective        client of the Firm, as set forth in paragraph     7(a) above,
         Employee              agrees          to maintain            as confidential                 any Confidential                  Information               known           to Employee                concerning
         such      client,       former         client      or prospective                 client      in accordance                  with   paragraphs                  4 and         5 above.


                  10.    Notwithstanding         anything      contained       in paragraphs         7 through     9 of this Agreement,           it is agreed
         that   any breach      or threatened       breach      by the Employee            of any of the covenants           of paragraphs         7 or 8 may
         result   in irreparable      injury    and damage          to the Firm,          which   irreparable      injury   and damage           shall   not be
         adequately      compensated         in  money       damages,        that   the   Firm  shall    have   no  adequate       remedy      at  law  for  any
                                                                    Parties'
         such breach,       and that, in addition         to the                  agreements       in paragraphs        7 and 8 as to amounts             owing
         upon     such    breach     by Employee,           the Firm       shall     also    be erititled     to such     equitable     relief    as may      be
         necessary               to      protect         it against        any such    breach     or threatened                                      breach,   including,   without limitation,
                                                                                         Parties'
         injunctive            relief.         It is further          agreed  that the              agreements                                     in paragraphs       7 and 8 as to amounts
         owing          upon        Employee's              breach       of any           of the      covenants                of paragraph              7 or 8 are              not    intended           to be in lieu
         of the         injunctive          relief     in this       paragraph              and      that     it is fair        and     reasonable               that     the         Firm     be entitled        to both
         remedies             in the       event       of any        one        bieach.


                       11.      (a)        Employee             agrees        to notify the Assurance      Regional     Technical      Director   for his/her office   of
         any conversations,                        while      employed           by   the Firm,  with any   of   the  Firm's    attest    clients  regarding  possible
         employment.        It is understood                                and agreed     that this notice    is required     so that the Firm may take steps
         toward    effectively      eliminating    the risk                             that, by reason  of Employee's      knowledge    of and relationships                                                           with
         the  Firm,    Employee         could   adversely                               influence  the quality or effectiveness     of an engagement        for                                                       which
         independence          is required.


                       (b)    Notwithstanding   the obligations                                      set     forth       in     paragraph            11(a),            Employee              further       agrees       that
         he/she          will not take a position   in a financial                                      reporting             oversight          role (as             defined         in Rule      2-01(f)(3)(ii)   of
         SEC         Regulation              S-X;      such        positions            include,         but are          not    limited         to:    a member                of the        board   of directors,
         chief         executive           officer,        chief      financial           officer,         chief     operating            officer,        chief         accounting              officer,      controller,




                                                                                                                     3
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                                                                                          INDEX NO. 652816/2020
NYSCEF DOC. NO. 4Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 30 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




         director            of internal         audit, director                   of financial            reporting,               treasurer,     or any equivalent    position)    at a publicly-
         held  entity               that      is an audit client                    of the         Firm      at that             time,    if doing    so would    cause   BDO     to  become      not
         independent                   of that    entity           pursuant              to Rule      2-01(c)(2)(iii)       of SEC Regulation      S-X. (This could occur   if the
         employee               was           a member               of the          audit        engagernent         team     of that entity during   the  one   (1) year period
         preceding              the        date       that     audit     procedures                 commenced           for the fiscal period  that includes    the date of initial
         employment                   of the          Employee
                                           by the audit client,  as proscribed    by that rule.   To comply       with this rule, the
         entity must have filed with the SEC one annual         report  for a period   subsequent      to the period     covered     by
         the audit for which     the Employee    was a member       of the audit   engagement      team.)     This prohibition      will
         remain   in effect after the Employee    has left the Firm (whether      by resignation,    termination,      or otherwise)
         for    the         duration             of     the     prohibited            period.              Employee                agrees           to    discuss           with      the     Assurance             Regional
         Technical                  Director          for      his/her        current             or     former           BDO           office   any           position           that      may      come         within          the
         restriction            of this         subparagraph                  11(b).           It is understood                    and     agreed    that          this      restriction          is required       for      BDO
         to comply              with        the       rules      of the       Securities                 and      Exchange                Commission               and       that,       should       Employee             fail    to

         comply              with      this       resti1cticñ          and         if this        would          cause            BDO       to      become            not
                                                                                                                                                                      independent,                       BDO       would           be
         prohibited             from          further          providing           attest        services              to such          client      and     consequently      would                  suffer       significant
         and     irreparable                  injury.


                      12.           (a)       Employee               agrees           to      disclose           fully       to    the      Firm,        and     assigns             and     transfers         to the         Firm
         immediately                      upon        origination             or      acquisition                 thereof,          the       right,        title, and      interest,    together     with    all
         intellectual               property            rights       which            thereon,
                                                                                    may       be       granted                              in and         to any and        all inventions,     discoveries,
         improvements,                   innovations,     copyrights,   trademarks,     trade                                            secrets,         and      or designs    ("Work    Product")     made,
         discovered,                 developed,      or secured     by Employee     (whether                                              solely,     jointly      with         others      or otherwise):


                      (i)           during        the       period
                                                        of his/her     employment,         if such Work       Product       is related,      directly   or indirectly,
                                    to the       business
                                                     of, or to the research         or development         work of the Firm; or

                      (ii)          with the use of the time, materials,         equipment,       supplies     or facilities       of the Firm; or
                      (iii)         within  one (1) year    after    termination       (whether       by resignation,           termination       or otherwise)        of
                                    Employee's   employment,       if  such    Work     Product     is  conceived       as    a   result  of   or  is attributable     to
                                    work       done           during  such employment                             and        relates        to the        Firm's       business,    its methods,    products,
                                    processes,                or procedures  or is within                          the scope               of the        business        or administration    of the Firm.


         Employee                   agrees        that        all Work        Product             shall        be the         exclusive         property      of the Firm, whether      or not patent
         applications                 are filed          thereon,            and     Employee                  shall     perform           all acts and       execute,   at the Firm's   request   and
         at no expense                     to Employee,   any                      and       all papers           and        instruments              the Firm considers     reasanably    necessary
         to perfect             and        protect the Firm's                      rights,       title    and      interest          in and         to the Work     Product   covered   above    under
         this    paragraph.


                      (b)            Paragraph                 12(a) shall not apply to any of Employee's                                                 rights       in any        invention
                                                                                                                                                                                        (1) for which    no
         equipment,            supplies,                      facilities or trade  secret information   of                                            the       Firm      wasused,   and    (2)  that was
         developed           entirely    on Employee's    own time unless     (i) the invention                                                             relates  (A) to the business      of the Firm,
         or  (B)        to the Firm's       actual or demonstrably    anticipated       research                                                             or development,       or (ii) the invention
         results        from any work performed         by  Employee  for   the   Firm.


                    (c)             Employee                 acknowledges                  that        he/she          has     carefully read                these          provisions         and       agrees       that        the
          restrictions               and       obligations             set    forth          herein        are     fair       and reaschable                    and       are     reas0ñably           required         for       the
          protection            of the           interests        of the       Firm,          its partners              and       employees.


                      13.           (a)        Employee              agrees          that        the     Firm          may        make       reasonable               use       of Employee's              name,       portrait
         or photograph                     for advertising               and        trade        purposes.


                    (b) Employee    agrees    that                                  employment               by and               the     compensation            routinely    received    therefore    from
         the     Firm shall be full consideration                                          and         compensation                 for     services        performed        by Employee       and for the
          Work         Product              assigned             by Employee                      to     the     Firm         hereunder.                 Employee      further    understands       that the
          amount              and/or          nature          of compensation                     routinely   received   by Employee                                    from       the      Firm     may       be changed
         from       time        to time           without        affecting           any       provision    of this Agreement.




                                                                                                                             4
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                                                                            INDEX NO. 652816/2020
NYSCEF DOC. NO.   Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page                                   31 of 33
            laws, 4
                  the Firm may assign or otherwise transfer all of its rights and ob!!gations of this RECEIVED
                                                                                                       Agreement,
                                                                                                                   NYSCEF:
                                                                                                                   or any
                                                                                                                           06/30/2020
                part of this Agreement,               at any time in its sole discretion.


                        15.    This Agreement     constitutes   the entire agreement    between     the Parties hereto and cancels        and
                supersedes,       as of the date hereof, any and all other previous       agreements     between     the Parties as to the
                subject    rnatter    of the Agreemeñt.       The terms     of this Agreement      shall survive    the departure      of the
                Empicyee       from the Firm and any .change          in Employee's    position   with the Firm, including      election    to
                partnership,      except to the extent any such terms are rendered          meaningless     or expressly  superseded       by
                further written agreement(s)       between    Employee    and the Firm.


                          16.      in the     event  any provision     of this Agreement     is found to be void, illegal or invalid for any
                reason       whatsoever,         such  provision    shall be deemed     m~Jified   to the extent necessary      and possible    t6
                render      it valid and       enfürceable.      In any event, the unenforceability      or invalidity of any provision   of this
                Agreement          shall    not affect any other pravisica     of this Agreement,    and this Agreement     will continue  in full
                force   and effect, and be construed      and enforced,               as if such provision   had not been include      had been
                deleted,   or had been modified     as above provided,               as the case may be, it being the intention   of the Parties
                that this Agreement    be interpreted   and construed               so as to render it enforceable.


                          17. It is agreed that any Firm dispute               resolution   procedùre     that may be or may become           effective
                 during the term of this Agreemeñt            shall in no way preclude         or IImit the right of the I-mployee      or the Firm to
                 seek any remedy        available    at law or in equity, and/or to file an action or suit in any court of competent
                jurisdictich  with respect       to any dispute       arising    under the provisions        of Paragraphs      3 through    13 of this
                Agreement;      subject   to   the  limitations     set   forth   in  Paragraph     18  below     It is further   agreed   that   if any
                dispute     arises       between    the Firm and the Employee     with respect to any matter that is the subject of this
                Agreement,           the Firm, upon prevailing   in such dispute,   shall be entitled to recover from the Employee      all of
                                                                                                     attorneys'
                the Firm's        associated     costs and expenses,    including its reasonable                fees, in addition to any and
                all other       available    remedies.


                          18.    Employee    hereby   agrees  that the laws of the State of New York, excluding          the conflicts
                of law      provisions,    shall apply to any action    brought    under this Agrêêmeñt;       agrees  that venue      for
                any action        or suit brought   under this Agreemeñt      will be in any federal    or state court of competent
                jurisdiction       in New York County,     New York;   and agrees    to accept  process    in any such action.


                      By Employee's   signature  below, Employee                     acknowledges    that   he/she   has read,    fully   understands
                and agrees to the terms of this Agreement


                EÉtPL       YEE



                Signature


                Print Name                              011         o



                Date

                Acknowledged               and Agreed      by:



                Signature  of Authorized              Partner    of the Firm
                ManagerAgt0515(US)




                                                                                        5
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                               INDEX NO. 652816/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 32 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ------------------------------------- x
          BDO USA, LLP,                                           :

                                        Plaintiff,                :
                                                                      INDEX NO.
                 v.                                               :

                                                                  :   SUMMONS
          MATTHEW FRANZ AND DONALD SOWELL,

                                        Defendants.               :

          ------------------------------------- x

          To The Above-Named Defendants:

                 YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff’s attorneys an

          answer to the Complaint in this action within 20 days after the service of this Summons,

          exclusive of the day of service, or within 30 days after service is complete if this Summons is not

          personally delivered to you within the State of New York. In case of your failure to appear or

          answer, judgment may be taken against you by default for the relief demanded in the Complaint.

                 Plaintiff designates New York County as the venue for this proceeding pursuant to

          Sections 501 and 509 of the New York Civil Practice Law and Rules.


          Dated: June 30, 2020                         Respectfully submitted,

                                                       McDermott Will & Emery LLP

                                                       By:      /s/ Gregory G. Ballard

                                                               Gregory G. Ballard
                                                               M. Elias Berman
                                                               340 Madison Avenue
                                                               New York, NY 10173
                                                               Tel: (212) 547-5400
                                                               Fax: (212) 547-5444
                                                               gballard@mwe.com
                                                               eberman@mwe.com




                                                       1 of 2
FILED: NEW YORK COUNTY CLERK 06/30/2020 04:39 PM                                   INDEX NO. 652816/2020
NYSCEF DOC. NO. 1Case 1:20-cv-06168-JPO Document 1-1 Filed 08/06/20 Page 33 of 33
                                                                     RECEIVED   NYSCEF: 06/30/2020




                                                      Michael Sheehan
                                                      444 West Lake Street
                                                      Suite 4000
                                                      Chicago, IL 60606
                                                      Tel: (312) 372-2000
                                                      Fax: (312) 984-7700
                                                      msheehan@mwe.com

                                                      Attorneys for BDO USA, LLP




          TO:   DONALD SOWELL
                9135 FM 561
                De Kalb, Texas 75559

                MATTHEW FRANZ
                8712 Mariner Drive
                Raleigh, North Carolina 27615




                                                2 of 2
